Exhibit 10.14

 

LOGO [g114530img_002.jpg]    LOGO [g114530img_001.jpg]

2011 PHANTOM SHARES AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was approved as
required by the Company’s stockholders and provides for the grant of stock-based
awards to certain selected Employees of the Company and its Subsidiaries
(Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company; and

WHEREAS, the Committee desires to award phantom shares (the “Phantom Shares”) in
accordance with the terms and conditions applicable to Other Stock-Based Awards
pursuant to the Plan; and

WHEREAS, the Company desires to assure that, to the extent and for the period of
your service and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services; and

WHEREAS, the Phantom Shares provided for under the Plan are intended to comply
with the requirements of Rule 16b-3 under the Securities Exchange Act of 1934,
as amended; and

WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you Phantom Shares, described in this Agreement and in the Notice of
Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:

1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of Phantom Shares shown on the Notice of Grant, effective as of the
date indicated on the Notice of Grant (the “Date of Grant”). Each Phantom Share
represents the right to receive the cash value of one share of the Company’s
Stock, subject to the terms and conditions set forth in the Plan and in this
Agreement. No shares of Stock shall be issuable upon vesting of the Phantom
Shares granted to you pursuant to this Agreement. You must accept this Phantom
Share Award in the manner designated by the Company in the Notice of Grant (e.g.
electronic acceptance) not later than 90 days after the Date of Grant, or
electronic notification of such Grant, whichever occurs later, or this Award
will be rendered void and without effect. Subject to the provisions of Sections
2(c), 2(d), 3(b) and 7 hereof, this Award of Phantom Shares is irrevocable and
is intended to conform in all respects with the Plan.

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your Phantom Shares will vest ratably in three (3) equal annual
increments commencing on the first anniversary of the Date of Grant.

(b) Accelerated Vesting.

(1) Unless otherwise determined by the Committee, or except as provided in an
agreement between you and your Employer, if your Service terminates by reason of
Death, Disability or Retirement during the Restriction Period, all unvested
Phantom Shares you held at the time of such termination will vest in full at the
date of such termination. Payment in respect of your Phantom Shares shall be
made as soon as administratively practicable following your date of termination,
except that, if you are a specified

 

 

  Page 1 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

employee (within the meaning of Section 409A of the Code) and your right to
receive a payment under this Section 2(b)(1) arises due to your Retirement, then
notwithstanding the foregoing or Section 3(a), such payment shall not be made
prior to the six month anniversary of your date of your separation from service.
For purposes of this Agreement, “Retirement” shall be defined as your retirement
from employment or other service to the Company or any Subsidiary after you
reach (i) age fifty-five (55), so long as you shall also have completed at least
ten (10) years of continuous service immediately prior to your retirement, or
(ii) age sixty-five (65). “Disability” shall be defined as your permanent and
total disability (within the meaning of Section 22(e)(3) of the Code).

(2) In addition to the vesting provisions contained in Sections 2(a), 2(b)(1)
and 2(b)(2) above, your Phantom Shares will automatically and immediately vest
in full upon a Change in Control.

(c) Forfeiture of Unvested Phantom Shares. Unless otherwise determined by the
Committee, or except as provided in an agreement between you and your Employer,
if your Service terminates for any reason other than Death, Disability or
Retirement during the Restriction Period, any Phantom Shares you held will be
forfeited and canceled as of the date of such termination of Service.
Notwithstanding anything to the contrary in this Section 2, your rights with
respect to unvested Phantom Shares shall in all events be immediately forfeited
and canceled as of the date of your termination of Service for Cause as defined
in Section 3(b) below.

(d) Repayment. Participant agrees and acknowledges that this Award Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

3. Value; Forfeiture.

(a) Payment Upon Vesting. The Company will pay to you (or to your estate in the
event of your Death) the cash value of the Shares of Stock represented by the
Phantom Shares that vested on such vesting date as soon as administratively
practicable after such vesting date but in no event later than the fifteenth day
of the third calendar month beginning after the calendar year in which such
Phantom Shares shall have become vested. Such payment shall be calculated by
multiplying the closing sales price of the Stock on the vest date times the
number of Phantom Shares vesting on the vest date in accordance with
Section 2(a) of this Agreement.

(b) Forfeiture of Phantom Shares. Notwithstanding any provision of this
Agreement or the Plan to the contrary, if you are discharged from the employment
of the Company or any of its Subsidiaries for Cause (as defined below), your
rights in your unvested Phantom Shares will be immediately forfeited and
canceled as of such termination date. For purposes of this Agreement, “Cause”
means your (i) willful failure to perform substantially your duties;
(ii) willful or serious misconduct that has caused, or could reasonably be
expected to result in, material injury to the business or reputation of an
Employer; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with an Employer, any material written policy of any Employer or any
Employer’s code of conduct or code of ethics, or (v) failure to cooperate with
an Employer in any internal investigation or administrative, regulatory or
judicial proceeding. In addition, your Service shall be deemed to have
terminated for Cause if, after your Service has terminated (for a reason other
than Cause), facts and circumstances are discovered that would have justified a
termination for Cause. Your Phantom Shares will also be immediately forfeited
and canceled in accordance with Section 7 upon your breach of the provisions set
forth in Section 7.

(c) Compliance With Law. The Plan, the granting and payment with respect to any
Phantom Shares, and any obligations of the Company under the Plan, shall be
subject to all applicable federal, state and foreign country laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the granting and
payment with respect to any Phantom Shares, and neither the Company nor its
directors or officers shall have any obligation or liability to you with respect
to any Phantom Shares that shall lapse because of such postponement.

4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Phantom Shares.

5. Tax Withholding. The Employer shall have the right to deduct from all amounts
paid to you in cash (whether under this Plan or otherwise) any amount required
by law to be withheld in respect of Awards under this Plan as may be necessary
in the opinion of the Employer to satisfy any applicable tax withholding
requirements under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld.

 

 

  Page 2 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

6. Transfer of Phantom Shares. The Phantom Shares granted herein are not
transferable except in accordance with the provisions of the Plan.

7. Covenants Not to Disclose, Compete or Solicit.

(a) You acknowledge that (i) the Company is engaged in a continuous program of
research, development and production respecting its business throughout the
United States (the foregoing, together with any other businesses in which the
Company engages from the date hereof to the date of the termination of your
employment with the Company and its Subsidiaries as the “Company Business”);
(ii) your work for and position with the Company and/or one of its Subsidiaries
has allowed you, and will continue to allow you, access to trade secrets of, and
Confidential Information concerning the Company Business; (iii) the Company
Business is national and international in scope; (iv) the Company would not have
agreed to grant you this Award but for the agreements and covenants contained in
this Agreement; and (v) the agreements and covenants contained in this Agreement
are necessary and essential to protect the business, goodwill, and customer
relationships that Company and its Subsidiaries have expended significant
resources to develop. The Company agrees and acknowledges that, on or following
the date hereof, it will provide you with one or more of the following:
(a) authorization to access Confidential Information through a new computer
password or by other means, (b) authorization to represent the Company in
communications with customers and other third parties to promote the goodwill of
the business in accordance with generally applicable Company policies and
(c) access to participate in certain restricted access meetings, conferences or
training relating to your position with the Company. You understand and agree
that if Confidential Information were used in competition against the Company,
the Company would experience serious harm and the competitor would have a unique
advantage against the Company.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, sources of supply, pricing or cost information,
financial information or personnel data and other confidential or proprietary
information used and/or obtained by you in the course of your employment with
the Company or any Subsidiary; provided that the term “Confidential Information”
will not include information which (i) is or becomes publicly available other
than as a result of a disclosure by you which is prohibited by this agreement or
by any other legal, contractual or fiduciary obligation that you may owe to the
Company or any Subsidiary, or (ii) is widely known within one or more of the
industries in which the Company or any Subsidiary operates, or you can
demonstrate was otherwise known to you

prior to becoming an employee of the Company or any Subsidiary, or (iii) is or
becomes available to you on a non-confidential basis from a source (other than
the Company or any Subsidiary, including any employee thereof) that is not
prohibited from disclosing such information to you by a legal, contractual or
fiduciary obligation to the Company or any Subsidiary. You agree not to engage
in unauthorized use or disclosure of Confidential Information, and agree that
upon termination of your employment (or earlier if so requested) you will
preserve and return to the Company any and all records in your possession or
control, tangible and intangible, containing any Confidential Information. You
further agree not to keep or retain any copies of such records without written
authorization from a duly authorized officer of the Company covering the
specific item retained.

(c) Ancillary to the foregoing and this Award, you hereby agree that, during the
term of your employment with the Company or any Subsidiary and for a period of
two years thereafter (the “Restricted Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries: (i) Provide Competing Services (as defined
below) to any company or business (other than the Company or any Subsidiary)
engaged primarily in the manufacture, distribution, sale or marketing of any of
the Relevant Products (as defined below) in the Relevant Market Area (as defined
below); (ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or
(iii) Solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary. For the purposes of this section, an employee of the
Company or any Subsidiary shall be deemed to be an employee of the Company or
any Subsidiary while employed by the Company and for a period of sixty (60) days
thereafter.

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:

(i) to provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function

 

 

  Page 3 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

to services you provided to the Company in the two year period preceding the
termination of your employment, that might involve the use or disclosure of
Confidential Information, or that would involve business opportunities related
to Relevant Products.

(ii) “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two (2) years of your employment with the Company or any Subsidiary, (a) you or
someone under your supervision had contact and/or (b) you received or had access
to Confidential Information.

(iii) “Relevant Product(s)” means (i) milk or milk-based beverages, (ii) creams,
(iii) dairy or other non-dairy coffee creamers or other coffee whiteners,
(iv) ice cream or ice cream novelties, (v) ice cream mix, (vi) cultured dairy
products, (vii) soy milk or any other soy-based beverage or cultured soy
product, (viii) organic dairy products (including milk, cream and cultured dairy
products) or organic juice, and/or (ix) any other product not listed above that
was developed or sold by the Company or a Subsidiary within the course of the
last two (2) years of your employment with the Company or any Subsidiary.

(iv) “Relevant Market Area” means the counties (or county equivalents) in the
United States where the Company does business that you assist in providing
services to and/or receive Confidential Information about in the two year period
preceding the termination of your employment so long as the Company continues to
do business in that geographic market area during the Restricted Period.

(e) Notwithstanding the foregoing, (1) the restrictions of subsection 7(a) above
shall not prohibit your employment with a non-competing, independently operated
subsidiary, division, or unit of a diversified company (even if other separately
operated portions of the diversified company are involved in Relevant Products)
if in advance of your providing any services, you and the diversified company
that is going to employ you both provide the Company with written assurances
that are satisfactory to the Company establishing that (a) the entity,
subsidiary, division, or unit of the diversified business that you are going to
be employed in is not involved in Relevant Products or preparing to become
involved in Relevant Products, and (b) your position will not involve Competing
Services of any kind, and (2) you are not prohibited from owning, either of
record or beneficially, not more than five percent (5%) of the shares or other
equity of any publicly traded company. Your obligation under this Section 7
shall survive the vesting or forfeiture of your RSUs and/or the distribution or
forfeiture of the underlying Shares.

(f) Any breach of any provision of this Section 7 will result in immediate and
complete forfeiture of your unvested Phantom Shares. In addition, you hereby
agree that if you violate any provision of this Section 7, the Company will be
entitled to injunctive relief, specific performance, or such other legal and
equitable relief as is needed to prevent or enjoin any violation of the
provisions of this Agreement in addition to and not to the exclusion of any
other remedy that may be allowed by law for damages experienced prior to the
issuance of injunctive relief. You also agree that, if you are found to have
breached any of the time-limited covenants in this Section 7, the time period
during which you are subject to such covenant shall be extended by one day for
each day you are found to have violated such restriction, up to a maximum of two
years.

(g) You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate and severable covenants. You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the geographical area set forth in this Agreement.

(h) You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
Restrictive Covenants. You also stipulate and agree that (a) the enforceability
of the Restrictive Covenants and (b) the Company’s agreement herein to provide
you with this Phantom Share Award are mutually dependent clauses and obligations
without which this Agreement would not be made by the parties. Accordingly, you
agree not to sue otherwise pursue a legal claim to set aside or avoid
enforcement of the Restrictive Covenants. And, in the event that you or any
other party pursues a legal challenge to the enforceability of any material
provision of the restrictions in Section 7 of this Agreement and a material
provision is found unenforceable by a court of law or other legally binding
authority such that you are no longer bound by a material provision of
Section 7, then (1) your unvested Phantom Shares shall be forfeited and (2) you
hereby agree that you will return to the Company the cash value of any Award
paid to you hereunder (less any taxes paid by you). The foregoing is not
intended as a liquidated damage remedy but is instead a return-of-gains and
contractual recission remedy due to the mutual dependent nature of the subject
provisions in the Agreement.

 

 

  Page 4 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

(i) If any of the Restrictive Covenants are deemed unenforceable as written, you
and the Company expressly authorize the court to revise, delete, or add to the
restrictions contained in this Section 7 to the extent necessary to enforce the
intent of the parties and to provide the goodwill, Confidential Information, and
other business interests of the Company and its Subsidiaries with effective
protection. And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 7(h) above shall not apply.

(j) The provisions of this Section 7 are not intended to override, supercede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.

8. Plan Incorporated. You accept the Phantom Shares hereby granted subject to
all the provisions of the Plan, which, except as expressly contradicted by the
terms hereof, are incorporated into this Agreement, including the provisions
that authorize the Committee to administer and interpret the Plan and which
provide that the Committee’s decisions, determinations and interpretations with
respect to the Plan are final and conclusive on all persons affected thereby.

9. Assignment of Intellectual Property Rights. In consideration of the granting
of this Phantom Share Award, you hereby agree that all right, title and interest
to any and all products, improvements or processes (“Intellectual Property”)
whatsoever, discovered, invented or conceived during the course of employment
with the Company or any of its Subsidiaries, relating to the subject matter of
the business of the Company or any of its Subsidiaries or which may be directly
or indirectly utilized in connection therewith, are vested in the Company, and
you hereby forever waive any and all interest you have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.

10. Miscellaneous.

(a) No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company to terminate your employment at any time, with or
without Cause, or shall be deemed to create any rights to employment on your
part. The rights and obligations arising under this Agreement are not intended
to and do not affect the employment relationship that otherwise exists between
the Company and you, whether such employment relationship is

at will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Company and you. To the extent there is a conflict between this Agreement and
such an employment contract, the employment contract shall govern and take
priority.

(b) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(d) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(e) Severability. Except as otherwise expressly provided for herein in Section 7
above, if any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(g) Entire Agreement. Except as otherwise provided for in Section 7 above, this
Agreement constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

 

 

  Page 5 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(i) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(j) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

 

  Page 6 of 6   

2011 Phantom

Shares



--------------------------------------------------------------------------------

LOGO [g114530img_002.jpg]    LOGO [g114530img_001.jpg]

2011 PHANTOM SHARES AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was approved as
required by the Company’s stockholders and provides for the grant of stock-based
awards to certain selected Employees of the Company and its Subsidiaries
(Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

WHEREAS, the Committee desires to award phantom shares (the “Phantom Shares”) in
accordance with the terms and conditions applicable to Other Stock-Based Awards
pursuant to the Plan; and

WHEREAS, the Phantom Shares provided for under the Plan are intended to comply
with the requirements of Rule 16b-3 under the Securities Exchange Act of 1934,
as amended; and

WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you Phantom Shares, described in this Agreement and in the Notice of
Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:

1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of Phantom Shares shown on the Notice of Grant, effective as of the
date indicated on the Notice of Grant (the “Date of Grant”). Each Phantom Share
represents the right to receive the cash value of one share of the Company’s
Stock, subject to the terms and conditions set forth in the Plan and in this

Agreement. No shares of Stock shall be issuable upon vesting of the Phantom
Shares granted to you pursuant to this Agreement. You must accept this Phantom
Share Award in the manner designated by the Company in the Notice of Grant (e.g.
electronic acceptance) not later than 90 days after the Date of Grant, or
electronic notification of such Grant, whichever occurs later, or this Award
will be rendered void and without effect. Subject to the provisions of Sections
2(c), 2(d) and 3(b) hereof, this Award of Phantom Shares is irrevocable and is
intended to conform in all respects with the Plan.

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your Phantom Shares will vest ratably in three (3) equal annual
increments commencing on the first anniversary of the Date of Grant.

(b) Accelerated Vesting.

(1) Unless otherwise determined by the Committee, or except as provided in an
agreement between you and your Employer, if your Service terminates by reason of
Death, Disability or Retirement during the Restriction Period, all unvested
Phantom Shares you held at the time of such termination will vest in full at the
date of such termination. Payment in respect of your Phantom Shares shall be
made as soon as administratively practicable following your date of termination,
except that, if you are a specified employee (within the meaning of Section 409A
of the Code) and your right to receive a payment under this Section 2(b)(1)
arises due to your Retirement, then notwithstanding the foregoing or
Section 3(a), such payment shall not be made prior to the six month anniversary
of your date of your separation from service. For purposes of this Agreement,
“Retirement” shall be defined as your retirement from employment or other
service to the Company or any Subsidiary after you reach (i) age fifty-five
(55), so long as you shall also have completed at least ten (10) years of
continuous service immediately prior to your retirement, or (ii) age sixty-five
(65). “Disability” shall be defined as your permanent and total disability
(within the meaning of Section 22(e)(3) of the Code).

 

 

  Page 1 of 3    2011 Phantom Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

(2) In addition to the vesting provisions contained in Sections 2(a), 2(b)(1)
and 2(b)(2) above, your Phantom Shares will automatically and immediately vest
in full upon a Change in Control.

(c) Forfeiture of Unvested Phantom Shares. Unless otherwise determined by the
Committee, or except as provided in an agreement between you and your Employer,
if your Service terminates for any reason other than Death, Disability or
Retirement during the Restriction Period, any Phantom Shares you held will be
forfeited and canceled as of the date of such termination of Service.
Notwithstanding anything to the contrary in this Section 2, your rights with
respect to unvested Phantom Shares shall in all events be immediately forfeited
and canceled as of the date of your termination of Service for Cause as defined
in Section 3(b) below.

(d) Repayment. Participant agrees and acknowledges that this Award Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

3. Value; Forfeiture.

(a) Payment Upon Vesting. The Company will pay to you (or to your estate in the
event of your Death) the cash value of the Shares of Stock represented by the
Phantom Shares that vested on such vesting date as soon as administratively
practicable after such vesting date but in no event later than the fifteenth day
of the third calendar month beginning after the calendar year in which such
Phantom Shares shall have become vested. Such payment shall be calculated by
multiplying the closing sales price of the Stock on the vest date times the
number of Phantom Shares vesting on the vest date in accordance with
Section 2(a) of this Agreement.

(b) Forfeiture of Phantom Shares. Notwithstanding any provision of this
Agreement or the Plan to the contrary, if you are discharged from the employment
of the Company or any of its Subsidiaries for Cause (as defined below), your
rights in your unvested Phantom Shares will be immediately forfeited and
canceled as of such termination date. For purposes of this Agreement, “Cause”
means your (i) willful failure to perform substantially your duties;
(ii) willful or serious misconduct that has caused, or could reasonably be
expected to result in, material injury to the business or reputation of an
Employer; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with an Employer, any material written policy of any Employer or any
Employer’s code of conduct or code of ethics, or (v)

failure to cooperate with an Employer in any internal investigation or
administrative, regulatory or judicial proceeding. In addition, your Service
shall be deemed to have terminated for Cause if, after your Service has
terminated (for a reason other than Cause), facts and circumstances are
discovered that would have justified a termination for Cause.

(c) Compliance With Law. The Plan, the granting and payment with respect to any
Phantom Shares, and any obligations of the Company under the Plan, shall be
subject to all applicable federal, state and foreign country laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the granting and
payment with respect to any Phantom Shares, and neither the Company nor its
directors or officers shall have any obligation or liability to you with respect
to any Phantom Shares that shall lapse because of such postponement.

4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Phantom Shares.

5. Tax Withholding. The Employer shall have the right to deduct from all amounts
paid to you in cash (whether under this Plan or otherwise) any amount required
by law to be withheld in respect of Awards under this Plan as may be necessary
in the opinion of the Employer to satisfy any applicable tax withholding
requirements under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld.

6. Transfer of Phantom Shares. The Phantom Shares granted herein are not
transferable except in accordance with the provisions of the Plan.

7. Plan Incorporated. You accept the Phantom Shares hereby granted subject to
all the provisions of the Plan, which, except as expressly contradicted by the
terms hereof, are incorporated into this Agreement, including the provisions
that authorize the Committee to administer and interpret the Plan and which
provide that the Committee’s decisions, determinations and interpretations with
respect to the Plan are final and conclusive on all persons affected thereby.

8. Assignment of Intellectual Property Rights. In consideration of the granting
of this Phantom Share Award, you hereby agree that all right, title and interest
to any and all products, improvements or processes (“Intellectual Property”)

 

 

  Page 2 of 3    2011 Phantom Shares



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_005.jpg]

 

whatsoever, discovered, invented or conceived during the course of employment
with the Company or any of its Subsidiaries, relating to the subject matter of
the business of the Company or any of its Subsidiaries or which may be directly
or indirectly utilized in connection therewith, are vested in the Company, and
you hereby forever waive any and all interest you have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.

9. Miscellaneous.

(a) No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company to terminate your employment at any time, with or
without Cause, or shall be deemed to create any rights to employment on your
part. The rights and obligations arising under this Agreement are not intended
to and do not affect the employment relationship that otherwise exists between
the Company and you, whether such employment relationship is at will or defined
by an employment contract. Moreover, this Agreement is not intended to and does
not amend any existing employment contract between the Company and you. To the
extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.

(b) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(d) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(e) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.

(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(i) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(j) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

 

  Page 3 of 3    2011 Phantom Shares